CONTINUATION SHEET

Continuation of 12.  The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
	Regarding claim 1, Applicant submits that the combination of Zhang in view of Marinier does not teach the claimed subject matter “…obtaining an explicit
transport block size (TBS) to use for transmitting the information comprising determining the
explicit TBS from a TBS look up table that includes a one-to-one mapping between the index value and the explicit TBS…” as currently presented.  Specifically, the Applicant has further provided the following arguments:
“…Applicant understands that paragraph [0232] of Marinier specifies that there is a one-to- one mapping between a transport block and a MCS…However, the Examiner appears to gloss over the fact that paragraph [0232] of Marinier does not use the phrase transport block size when describing this one-to-one mapping…Instead, Marinier specifically chose to use the phrase transport block (lacking “size”) and a MCS when describing this one-to-one mapping…” (See Applicant’s Remarks, page 10, 2nd to 3rd paragraph); 
“…In other words, paragraph [0231] on which the Examiner relies to support the rejection of claim 1 specifically teaches that the TB size is derived not only from MCS but from MCS and the number of resource blocks…In other words, paragraph [0231] of Marinier specifically teaches there is not a one-to-one mapping between TBS and MCS as the number of resource blocks must also be considered when deriving TBS…” (See Applicant’s Remarks, page 9 to page 10, 1st
“…However, Applicant respectfully submits that the Examiner appears to be hyper-focused on this one-to-one mapping described in paragraph [0232], but fails to appreciate the portions of Marinier that directly contradict the Examiner’s interpretation of this one-to-one mapping described in paragraph [0232]…” (Applicant’s Remarks, pages 11-12).

However, the Examiner respectfully disagrees with the Applicant and assert that Zhang teaches the claimed invention of independent claim 1 as broadly presented.
Regarding argument (a), Examiner submits that the statement “the one-to-one mapping between a transport block and a MCS to use may be preconfigured or specified” in Par. 0232 refers to the mapping between the transport block size and a MCS to use for transmission of transport blocks used in communications.  This is further supported by the preceding paragraphs, as well as Par. 0232 which is shown below:
[0230] A WTRU may be configured to determine MCS, BW, RB information and TB size parameters based on locally stored pre-determined information or configured by higher layers. For example, the number of resource blocks may be configured by higher layers. Some parameters may be locally stored pre-determined information, while others may be configured by higher layers. These parameters may be provided by higher layer signaling from a network entity or device or the parameters may be stored in the memory of the WTRU. 

[0231] A WTRU may be configured to determine MCS, BW, RB information and TB size parameters by deriving information pertaining to one or more unknown parameters from one or more known parameters according to a pre-determined function or mapping. The function may include parameters that are pre-determined or configured. For example, the WTRU may be configured to derive the TB size from the MCS and the number of resource blocks. The function may consist of a table that associates each possible pair of MCSs and number of resource blocks values to a TB size. The WTRU may be configured to derive a MCS and possibly a number of resource blocks from a TB size according to a table. These techniques may be used by both transmitting and receiving WTRUs. 

[0232] The WTRU may be configured with a table of possible transport block sizes and at least an associated allowed MCS. For example, a one-to-one mapping between a transport block and a MCS to use may be pre-configured or specified. This mapping may also depend on the type of service. In a scenario involving a scheduling opportunity, the WTRU may use a different bandwidth. In such a scenario, the WTRU may be configured with TB, BW, and MCS. The WTRU may be configured to select a preferred TB size as described in this disclosure and determine the associated BW and MCS which it may use based on the selected TB size.

In addition, Applicant is respectfully reminded that MPEP 2141.02 VI states that “a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.”  As evident from above, at least Par. 0230-0232 of Marinier is directed to the mapping between the TBS and the MCS and not between transport block and MCS as Applicant has submitted (emphasis added).  
Regarding argument (b), similar to the reasoning presented with respect to argument (a), Examiner submits that that the broadly-presented claimed subject matter argued by the Applicant is taught by the disclosure of Marinier.  In particular, Par. 0231 states:
 [0231] A WTRU may be configured to determine MCS, BW, RB information and TB size parameters by deriving information pertaining to one or more unknown parameters from one or more known parameters according to a pre-determined function or mapping. The function may include parameters that are pre-determined or configured. For example, the WTRU may be configured to derive the TB size from the MCS and the number of resource blocks. The function may consist of a table that associates each possible pair of MCSs and number of resource blocks values to a TB size. The WTRU may be configured to derive a MCS and possibly a number of resource blocks from a TB size according to a table. These techniques may be used by both transmitting and receiving WTRUs. 

As shown above, for a WTRU to derive a TB size (i.e. unknown parameter) from the MCS (i.e. known parameter), the WTRU must have stored information in order to properly derive the unknown TB size parameter.  Thus, one-to-one mapping between TBS and MCS must be present in the WTRU in order to perform this derivation.  
a one-MCS-to-many-TB-size mapping…” as determined in part on Table 1 does not teach the claimed subject matter.  Examiner respectfully submits that Marinier actually teaches a specific manner determining a transport block size to use based on how Table 1 is used.  Par. 0240 shows:
[0240] The WTRU may determine the desired number of bits or transport block size that may be transmitted, e.g., using one or a combination of the methods described herein. The UE may determine the available transmission parameters based on allowed, available, or configured BW options (e.g., number of RBs that may be used for this transmissions) and MCS that may be used and available transport block sizes. This may be, for example, provided in a tabular format (e.g. MCS (TBS Index)/RB combination pairs and corresponding TB size for each combination). The WTRU may determine the number of bits of data to transmit, for example. The WTRU may select TBS index that may provide the lowest possible BW available (e.g., number of RBs) that may allow the WTRU to transmit the selected number of bits using the lowest modulation order that may achieve the transmission of the selected number of bits. For example, if TBS index 0-9 correspond to modulation order 2 and 10-16 to modulation order 4, and if the WTRU wants to transmit 144 bits, it may select the lowest BW that allows 144 bits for lowest modulation order (which in case of 144 bits may be modulation order 2), e.g., NPRB=2 and Itbs=5.

As specifically shown above, if the WTRU wants to transmit 144 bits (i.e. transport block size), it will select NPRB=2 and Itbs=5 (i.e. MCS).  Thus, Table 1 of Marinier discloses a specific manner of determining transport block sizes based on a plurality of options which still reads upon the broadly-presented claimed subject matter of claim 1 considering that the one-to-one mapping between the TBS and MCS is still evident based on how Table 1 is used, as well as, Par. 0232 (which is discussed in detail above) states that “…the WTRU may be configured with a table of possible transport block sizes and at least an associated allowed MCS. For example, a one-to-one mapping between a transport block and a MCS to use may be pre-configured or specified. This mapping may also depend on the type of service. In a scenario involving a scheduling opportunity, the WTRU may use a different bandwidth. In such a scenario, the WTRU may be configured with TB, BW, and MCS. The WTRU may be configured to select a preferred TB size as described in this disclosure and determine the associated BW and MCS which it may use based on the selected TB size.”
Similar to the reasoning presented in argument (a), Examiner has considered MPEP 2141.02 VI which states that “a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.”  
Regarding argument (c ), Examiner submits the same reasoning as already presented in arguments (a) and (b).  Although, some portions of Marinier may lead away from the claimed invention, the Examiner has relied upon the prior art reference as a whole when reading upon the broadly presented claimed invention.  
Given the current rejections and having the additional reasoning as presented above, the combination of Zhang in view of Marinier teaches the claimed invention as broadly presented.
Regarding claims 5-7, 9-10, 12-14, 17-21, 24 and 26-29, Applicant submits the same arguments as already presented with respect to claim 1.  Thus, the Examiner applies the same reasoning as presented with respect to claim 1.



/REDENTOR PASIA/Primary Examiner, Art Unit 2413